Title: From George Washington to John Laurens, 10 July 1782
From: Washington, George
To: Laurens, John


                  
                     
                     My Dr Sir 
                     Head Qrs 10 July 82
                  
                  The last Post brought me your Letter of the 19 May.
                  I must confess that I am not at all astonished at the failure of your Plans.
                  That Spirit of Freedom which at the commencement of this contest would have gladly sacrificed every thing to the attainment of its object has long since subsided, and every selfish Passion has taken its place—it is not the public but the private Interest which influences the generality of Mankind nor can the Americans any longer boast an exception—under these circumstances it would rather have been surprizing if you had succeeded nor will you I fear succeed better in Georgia.
                  In the present moment there is very little prospect of the Campaign being much more Active in this quarter than in yours—however little can be positively determined on, till we have some advices from Europe—which I am anxiously waiting for—when they arrive I shall be better able to tell you what we may expect.
                  Sir Guy Carlton is using every art to sooth & lull our people into a state of security—Adml Digby is Capturing all our Vessels, & suffocating all our Seamen who will not enlist into the Service of His Britanic Majesty as fast as possible in Prison Ships.  And Haldiman (with his Savage Allies) is scalping & burning the Frontiers—Such is the line of Conduct pursued by the different Commanders—and such—their politics.  You have my best wishes always, being sincerely Yrs
                  
                                       
                            
                            G. W——n
                        